Citation Nr: 1119972	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a lung disability other than asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1970 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

When this case was before the Board in January 2010, the Board denied the Veteran's appeal for service connection for asbestosis and remanded the claim for service connection for lung disability other than asbestosis for development and adjudication by the originating agency.  The case has since been returned to the Board for further appellate action.


FINDING OF FACT

A lung disability other than asbestosis was not present in service and is not etiologically related to service.


CONCLUSION OF LAW

A lung disability other than asbestosis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by letter mailed in December 2010, prior to the originating agency's initial adjudication of the claim for service connection for lung disability other than asbestosis.

Also, service treatment records have been obtained, as well as pertinent VA medical records.  The Board notes that the Veteran identified private treatment records from Miriam Hospital, which have not been associated with the claims file.  However, the RO contacted Miriam Hospital by mail and requested the identified records in April 2006, and again in June 2006.  The RO also informed the Veteran by mail in June 2006 that it had contacted Miriam Hospital and requested the evidence he had identified, but that as of that date it had not received a response.  The letter to the Veteran also stated that the RO was making a second attempt to obtain the identified records, but that the Veteran should contact Miriam Hospital and ask that the records be sent to the RO as soon as possible.  Thus, the Board finds that RO has made reasonable efforts to obtain these records, and that a remand for further attempts to obtain them is not warranted.  See 38 C.F.R. § 3.159(c), (d), (e).

The Board also notes that the Veteran was not provided a VA examination and no VA medical opinion was obtained in connection with his claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As explained below, the evidence fails to establish that the Veteran suffered an event, injury or disease in service; fails to show that he has a lung disease subject to presumptive service connection; and also fails to show that the Veteran's current lung disability may be associated with service or another service-connected disability.  Consequently, VA is not obliged to provide an examination or obtain a medical opinion in response to this claim.

Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





Analysis

The Veteran filed a claim for service connection for asbestosis.  That claim was denied in the Board's January 2010 decision.  The evidence shows that the Veteran has chronic obstructive pulmonary disease (COPD).  In accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board construed the Veteran's claim for service connection to include lung disability other than asbestosis and remanded the matter for development and adjudication by the originating agency.  The Veteran has not advanced any specific contentions in support of this claim.  He has not alleged that he had COPD in service or indicated that the disability is related to service.

Service treatment records are negative for evidence of COPD or any other lung disability.  On his July 1972 separation examination, no abnormality of his lungs and chest was found on clinical evaluation and a chest X-ray study was negative. 

The Veteran filed a claim for VA compensation benefits in December 1972 and filed subsequent claims for VA compensation benefits, but did not file a claim for service connection for any lung disability until February 2006, more than 30 years following his discharge from service.  On a VA examination in February 1973, his lungs were found to be clear.  His lungs were also found to be clear during a period of VA hospitalization in December 1989.

Post service treatment records reflected complaints of difficulty breathing associated with sleep apnea in 1991 and 1992.  The report of an August 1995 VA skin examination notes that the Veteran was preoccupied with a "breathing condition." 

The evidence initially shows a diagnosis of COPD in 2005.  There is no indication in any of the medical evidence that the Veteran's COPD is etiologically related to his active service.

In this case, there is no lay or medical evidence supporting a finding that the Veteran's COPD began in service or is otherwise etiologically related to service.  Therefore, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.


ORDER

Service connection for a lung disability other than asbestosis is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


